DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 September 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information considered in the parent application has been considered in the present application.  A listing of the information need not be resubmitted in the present application unless the applicant desires the information to be printed on the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 5, and 9 include the limitation “wherein the clustering center is a central point obtained by performing clustering processing on M N-dimensional data points”.  It is unclear whether this is intended to refer to the cluster algorithms described in paragraph 0062 or the algorithm described in paragraph 0064 of the specification.  If it is intended to refer to the cluster algorithms described in paragraph 0062, the claims would lack written description and enablement because the clustering algorithms identified do not actually find a single central point.  If it is intended to refer to the algorithm described in paragraph 0064, it is not clear that finding the mean for each dimension can be considered clustering processing.  For purposes of the remainder of this office action, it will be interpreted as the latter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Health Monitoring of Hard Disk Drive Based on Mahalanobis Distance”) in view of Ando et al. (US 2013/0238941).
In regards to claims 1 and 5, Wang teaches an electronic device, comprising: 
a memory, configured to store data used by a processor (“The data set used in this paper is available in the web of CMRR (Center for Magnetic Recording Research) in University of California, San Diego [43].”, section V, paragraph 1); and 
the processor, configured to: 
collect a set of N pieces of real-time data that are in a one-to-one correspondence with N input/output I/O-related counters of a disk, wherein N is an integer greater than or equal to 2 (“Most major hard disk manufacturers support S.M.A.R.T. (Self-Monitoring, Analysis, and Reporting Technology), which provides method to measure drives' characteristics of performance without any intrusion. It collects the attributes which record the event numbers of operation to determine drives health state.”, section IV(A), paragraph 2); and 
use the N pieces of real-time data as a data point in an N-dimensional coordinate system, wherein N dimensions in the N-dimensional coordinate system are in a one-to-one correspondence with the N I/O-related counters (“In this study, the data set can be denoted as X. The columns are attributes denoted as Xj , where j = 1,2, …, m . The rows are observations of all attributes denoted by Xi , where i = 1,2,…, n.”, section IV(C), paragraph 2); and 
determine whether a first distance from the data point to a clustering center in the N-dimensional coordinate system is greater than a predetermined distance, wherein the clustering center is a central point obtained by performing clustering processing on M N-dimensional data points corresponding to the N I/O-related counters and collected before the N pieces of real-time data are collected, and the predetermined distance is a distance that enables a probability that M distance values from the M N-dimensional data points to the clustering center are greater than the predetermined distance to be less than a user acceptable probability range (“Mahalanobis distance (MD) is a generalized distance and very useful to determine the similarity of a set of values from an unknown sample to a set of values measure from a collection of known samples by considering the correlations between the variables.”, section IV(C), paragraph 1; “For the anomaly detection, a threshold of MD is defined based on the data of health drives”, section IV(C), paragraph 4); and 
determine that the disk is abnormal when the first distance is greater than the predetermined distance, wherein the disk being abnormal indicates that the disk is incapable of normally running a service (“The sample that with smaller MD value than the threshold is classified as healthy, while bigger MD value than the threshold is classified as failed.”, section V, paragraph 3); and 
output a detection result if the disk is abnormal, wherein the detection result is used to represent that the disk is abnormal (“MD values of all drives with all attributes. The red points represent labeled failed drives, the blue points represents the labeled healthy drives.”, label of Figure 3).
Wang fails to teach that the N I/O-related counters comprise an I/O response time of the disk and a counter affecting the I/O response time, wherein the I/O response time is a time between delivery of an operation request by an application and reception of a response of the disk to the request.  Ando teaches that the N I/O-related counters comprise an I/O response time of the disk and a counter affecting the I/O response time, wherein the I/O response time is a time between delivery of an operation request by an application and reception of a response of the disk to the request (“The command delay time measurement unit 13 makes the command issuing unit 21 issue a test command (first test command) to the HDDs 60 wherein the medium error status generator 12 causes the medium error. The command delay time measurement unit 13 then measures the time (response time) between when the test command is issued and the time when an error response (command response) for that test command is returned from the HDD 60, as an on-medium error command delay time tavg.”, paragraphs 0088-0089) so that “an error can be detected more efficiently” (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Ando such that the N I/O-related counters comprise an I/O response time of the disk and a counter affecting the I/O response time, wherein the I/O response time is a time between delivery of an operation request by an application and reception of a response of the disk to the request so that “an error can be detected more efficiently” (id.).
In regards to claim 9, Wang teaches a disk system, comprising: 
a disk (“It has one or more rotating rigid platters held on a spindle. Platter is a circular disk that is mounted inside a hard disk drive.”, section II, paragraph 2); and 
a disk controller (“The controller board is an intelligent logic circuit board containing its own memory and processor.”, section II, paragraph 2), configured to: 
collect a set of N pieces of real-time data that are in a one-to-one correspondence with N input/output I/O-related counters of the disk, wherein N is an integer greater than or equal to 2 (“Most major hard disk manufacturers support S.M.A.R.T. (Self-Monitoring, Analysis, and Reporting Technology), which provides method to measure drives' characteristics of performance without any intrusion. It collects the attributes which record the event numbers of operation to determine drives health state.”, section IV(A), paragraph 2); and 
use the N pieces of real-time data as a data point in an N-dimensional coordinate system, wherein N dimensions in the N-dimensional coordinate system are in a one-to-one correspondence with the N I/O-related counters (“In this study, the data set can be denoted as X. The columns are attributes denoted as Xj , where j = 1,2, …, m . The rows are observations of all attributes denoted by Xi , where i = 1,2,…, n.”, section IV(C), paragraph 2); and 
determine whether a first distance from the data point to a clustering center in the N-dimensional coordinate system is greater than a predetermined distance, wherein the clustering center is a central point obtained by performing clustering processing on M N-dimensional data points that correspond to the N I/O-related counters and that are collected before the N pieces of real-time data are collected, and the predetermined distance is a distance that enables a probability that M distance values from the M N-dimensional data points to the clustering center are greater than the predetermined distance to be less than a user acceptable probability range (“Mahalanobis distance (MD) is a generalized distance and very useful to determine the similarity of a set of values from an unknown sample to a set of values measure from a collection of known samples by considering the correlations between the variables.”, section IV(C), paragraph 1; “For the anomaly detection, a threshold of MD is defined based on the data of health drives”, section IV(C), paragraph 4); and 
determine that the I/O response time is abnormal when the first distance is greater than the predetermined distance, wherein the I/O response time being abnormal indicates that the disk is incapable of normally running a service (“The sample that with smaller MD value than the threshold is classified as healthy, while bigger MD value than the threshold is classified as failed.”, section V, paragraph 3); and 
output a detection result if the I/O response time is abnormal, wherein the detection result is used to represent that the I/O response time is abnormal (“MD values of all drives with all attributes. The red points represent labeled failed drives, the blue points represents the labeled healthy drives.”, label of Figure 3).
Wang fails to teach that the N I/O-related counters comprise an I/O response time of the disk and a counter affecting the I/O response time, wherein the I/O response time is a time between delivery of an operation request by an application and reception of a response of the disk to the request. Ando teaches that the N I/O-related counters comprise an I/O response time of the disk and a counter affecting the I/O response time, wherein the I/O response time is a time between delivery of an operation request by an application and reception of a response of the disk to the request (“The command delay time measurement unit 13 makes the command issuing unit 21 issue a test command (first test command) to the HDDs 60 wherein the medium error status generator 12 causes the medium error. The command delay time measurement unit 13 then measures the time (response time) between when the test command is issued and the time when an error response (command response) for that test command is returned from the HDD 60, as an on-medium error command delay time tavg.”, paragraphs 0088-0089) so that “an error can be detected more efficiently” (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Ando such that the N I/O-related counters comprise an I/O response time of the disk and a counter affecting the I/O response time, wherein the I/O response time is a time between delivery of an operation request by an application and reception of a response of the disk to the request so that “an error can be detected more efficiently” (id.).
In regards to claims 2, 6, and 10, Wang further teaches determining that disk is abnormal when the first distance is greater than the predetermined distance further comprises: 
determining that the disk is abnormal when the first distance is greater than the predetermined distance (“The sample that with smaller MD value than the threshold is classified as healthy, while bigger MD value than the threshold is classified as failed.”, section V, paragraph 3).
Ando further teaches that before the determining that the I/O response time is abnormal when the first distance is greater than the predetermined distance, further comprises: 
determining whether real-time data corresponding to the I/O response time exceeds a preset I/O response time threshold, wherein the I/O response time threshold is a threshold that enables a probability that M pieces of data that correspond to the I/O response time and that are of the M N-dimensional data points are greater than the I/O response time threshold to be less than a user acceptable probability range (“The abnormality detector 22 then refers to the disk information D2 of the HDD 60 to which the command is issued, and detects any timeout error by comparing the command completion time with the timeout time Tout of that HDD 60. In other words, when command completion time exceeds the timeout time Tout, a timeout error is detected and an abnormality in that HDD 60 is also detected.”, paragraph 0199); and, wherein determining that the I/O response time is abnormal when the first distance is greater than the predetermined distance further comprises: 
determining that the I/O response time is abnormal when the first distance is greater than the predetermined distance and the real-time data corresponding to the I/O response time exceeds the preset I/O response time threshold (“The abnormality detector 22 then refers to the disk information D2 of the HDD 60 to which the command is issued, and detects any timeout error by comparing the command completion time with the timeout time Tout of that HDD 60. In other words, when command completion time exceeds the timeout time Tout, a timeout error is detected and an abnormality in that HDD 60 is also detected.”, paragraph 0199).
In regards to claims 3, 7, and 11, Wang further teaches that determining that the disk is abnormal when the first distance is greater than the predetermined distance further comprises: 
determining that the disk is abnormal when the first distance is greater than the predetermined distance (“The sample that with smaller MD value than the threshold is classified as healthy, while bigger MD value than the threshold is classified as failed.”, section V, paragraph 3).
Ando further teaches before determining that the I/O response time is abnormal when the first distance is greater than the predetermined distance, further comprises: 
determining whether real-time data corresponding to a counter of the N I/O-related counters, the counter representing a load magnitude, exceeds a preset load range, wherein the preset load range is a full range or a partial range of a range between minimum load and maximum load that the disk is capable of supporting (“In other words, an optimal timeout time Tout is set in accordance with the load on the propagation path which varies dynamically during an operation of the system, enabling an efficient operation of the system.”, paragraph 0221); and, wherein determining that the I/O response time is abnormal when the first distance is greater than the predetermined distance further comprises: 
determining that the I/O response time is abnormal when the real-time data corresponding to the counter that represents a load magnitude is in the preset load range (“Thereby, the timeout time is suitably set for the data transfers on the bus, which can eliminate any effects of data delay due to the load on the propagation path to reliably and immediately determine that an error occurs in the HDD 60.”, paragraph 0224; “The abnormality detector 22 then refers to the disk information D2 of the HDD 60 to which the command is issued, and detects any timeout error by comparing the command completion time with the timeout time Tout of that HDD 60. In other words, when command completion time exceeds the timeout time Tout, a timeout error is detected and an abnormality in that HDD 60 is also detected.”, paragraph 0199).
In regards to claims 4, 8, and 12, Wang further teaches that determining that the disk is abnormal when the first distance is greater than the predetermined distance further comprises: 
determining that the disk is abnormal when the first distance is greater than the predetermined distance (“The sample that with smaller MD value than the threshold is classified as healthy, while bigger MD value than the threshold is classified as failed.”, section V, paragraph 3).
Ando further teaches that before determining that the I/O response time is abnormal when the first distance is greater than the predetermined distance, further comprises: 
determining whether real-time data corresponding to the I/O response time exceeds a preset I/O response time threshold, wherein the I/O response time threshold enables a probability indicating that M pieces of data of the M N-dimensional data points corresponding to the I/O response time are greater than the I/O response time threshold to be less than a user acceptable probability range (“The abnormality detector 22 then refers to the disk information D2 of the HDD 60 to which the command is issued, and detects any timeout error by comparing the command completion time with the timeout time Tout of that HDD 60. In other words, when command completion time exceeds the timeout time Tout, a timeout error is detected and an abnormality in that HDD 60 is also detected.”, paragraph 0199); and 
determining whether real-time data corresponding to a counter of the N I/O-related counters, the counter representing a load magnitude, exceeds a preset load range, wherein the preset load range is a full range or a partial range of a range between minimum load and maximum load that the disk is capable of supporting (“In other words, an optimal timeout time Tout is set in accordance with the load on the propagation path which varies dynamically during an operation of the system, enabling an efficient operation of the system.”, paragraph 0221); and, wherein determining that the I/O response time is abnormal when the first distance is greater than the predetermined distance further comprises: 
determining that the I/O response time is abnormal when the real-time data corresponding to the I/O response time exceeds the preset I/O response time threshold and the real-time data corresponding to the counter that represents a load magnitude is in the preset load range (“Thereby, the timeout time is suitably set for the data transfers on the bus, which can eliminate any effects of data delay due to the load on the propagation path to reliably and immediately determine that an error occurs in the HDD 60.”, paragraph 0224; “The abnormality detector 22 then refers to the disk information D2 of the HDD 60 to which the command is issued, and detects any timeout error by comparing the command completion time with the timeout time Tout of that HDD 60. In other words, when command completion time exceeds the timeout time Tout, a timeout error is detected and an abnormality in that HDD 60 is also detected.”, paragraph 0199).

Conclusion
The other art made of record and not relied upon is considered pertinent to applicant's disclosure. Seto (US 2015/0205693) teaches generating alerts based on the distance from an observation to the center of a cluster.  Alshawabkeh (US 9,940,033) teaches using a distance to denote an I/O density.  Li (US 10,768,826) is the parent patent of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        23 May 2022